Zimbra                                                   https://mail.jacksonnj.net/h/printmessage?id~2ffcb394-c6d8-43e7"ab ...
From: "Diane Flynn" <difly0901@yahoo.com>
To: "Kenneth Pieslak" <kpieslak@jacksontwpnj.net>, "Jeff Purpura"
<jpurpuro@jacksontwpnj.net>, "Rob Nixon" <councilmannixon@jacksontwpnj.net>,
"Helene Schlegel" <hschlegel@jacksontwpnj.net>
Sent: Thursday, June 1, 2017 8:56:11 AM
Subject: 21 hickory hill rd
21 Hickory Hill rd in Harmony Farms is foreclosed and has been for awhile
Well This week or last the fence has been taken down for a cut through from New
Prospect road. Which was observed being used daily
People walk from brookwood 4 to 146 south New Prospect Road, then thru that
backyard into 21 hickory hill for a cut through for the House of worship on Harvest
court
Between the Shuls, ERVU wires and now this, This wonderful neighborhood is going
down the gutter so fast. I have emailed so many times with no response. WHAT IS
GOING TO BE DONE with this????




                                                                                              Case 3:17-cv-03226-MAS-DEA Document 55-16 Filed 09/06/19 Page 1 of 1 PageID: 1089
People do NOT want to live By this and so many people are leaving and only the·
Orthodox are moving in because WE Accomodate them
Thank You
Diane Flynn
Re: 21 hickory hill rd
11 of 52                                                                                                  11/7/2017, 8:06 AM
TWP002374
